Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 14, 1996, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Substantial evidence in the record supports the decision of the Unemployment Insurance Appeal Board finding that claimant voluntarily left his position as a salesperson for a sporting goods store without good cause. The record establishes that claimant informed the employer that unless his hours and vacation time were renegotiated he would not be renewing his employment contract. It is well settled that dissatisfaction with one’s work schedule does not constitute good cause for leaving employment (see, Matter of Covello [Hepco Tours— Commissioner of Labor], 249 AD2d 646). Furthermore, the record demonstrates that continuing work was available to claimant (see, Matter of Hargrove [Hudacs], 192 AD2d 948). Claimant’s contention that his letter to the employer was merely meant to clarify the terms of his contract created a credibility issue for resolution by the Board (see, Matter of Valentin [Commissioner of Labor], 252 AD2d 620). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.